                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                    NO. 5:17-CR-360-FL

UNITED STATES OF AMERICA                      )
                                              )
                                              )
                     v.                       )                      ORDER
                                              )
D'ANDRE ORLANDO LORDON,                       )
                                              )
                     Defendant.               )


       Upon the Defendant's motion, for good cause shown, the Defendant's motion is

GRANTED. It is therefore ORDERED that the sentencing hearing for this matter will be

rescheduled for that term of criminal court commencing on May 21, 2019.



       This the 1st day of March, 2019.



                                    ________________________________________
                                    LOUISE W. FLANAGAN
                                    United States District Judge
